


Exhibit No. 10.1


JACK HENRY & ASSOCIATES, INC.
2012 ANNUAL INCENTIVE PLAN
1.Purpose. The purpose of the Jack Henry & Associates, Inc. 2012 Annual
Incentive Plan (the "Plan") is to provide an annual performance based incentive
for eligible Participants who are in a position to contribute materially to the
success of the Company and its Affiliates.
2.Definitions.
"Affiliate" means any corporation or other entity owning, directly or
indirectly, 50% or more of the outstanding stock of the Company, or in which the
Company or any such corporation or other entity owns, directly or indirectly,
50% or more of the outstanding capital stock (determined by aggregate voting
rights) or other voting interests.


"Award" means an award made pursuant to the Plan. All Award payments shall be in
cash.


"Board" means the Board of Directors of the Company.


"Change in Control" means (i) if there is an employment agreement or at will
offer letter between the Participant and the Company or any of its Affiliates in
effect, "Change in Control" shall have the same definition as the definition of
"Change in Control" contained in such employment agreement or at will offer
letter; or (ii) if
"Change in Control" is not defined in such employment agreement or at will offer
letter or if there is no employment agreement or at will offer letter between
the Participant and the Company or any of its Affiliates in effect, "Change in
Control" of the Company shall be deemed to have occurred upon any of the
following events:


(1)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a "Person")) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of either (i) the then-outstanding shares of Common Stock (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection (1), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (iv)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (3) of this definition; or

(2)
Individuals who, as of the Effective Date, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the





--------------------------------------------------------------------------------




Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(3)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock of the corporation resulting from such Business Combination, or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(4)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

"Code" means the Internal Revenue Code of 1986, as amended.


"Code Section 162(m) Award" means an Award intended to qualify as
"performance-based compensation" as described in Code Section 162(m)(4)(C).


"Committee" means the committee appointed by the Board as defined in Section 5
below.


"Company" means Jack Henry & Associates, Inc.


"Covered Employee" means a covered employee within the meaning of Code Section
162(m)(3).






--------------------------------------------------------------------------------




"Effective Date" means the effective date of the Plan as defined in Section 12
below.
"Employee" means an employee of the Company or any of its Affiliates whether now
existing or hereafter created or acquired.


"Exchange Act" means Securities Exchange Act of 1934, as amended.


"Participant" means an Employee selected from time to time by the Committee to
participate in the Plan.


"Performance Criteria" means an objectively determinable measure of performance
relating to any of the following (determined either in the aggregate or on a
per-share basis, individually, or in any combination and either on a
consolidated basis, or, as the context permits, on a divisional, subsidiary,
line of business, project or geographical basis or in combination thereof): net
sales; pretax income; pretax income before allocation of corporate overhead and
bonus; budget; operating income; net borrowing; cash flow from operations; cash
flow returns (including cash flow returns on invested capital); earnings per
share; market share; net income; capital expenditures; credit quality or debt
ratings; division, group or corporate financial goals; return on shareholders'
equity; total shareholder return; productivity increases; customer acquisition,
expansion or retention; customer satisfaction (as measured by independent or
other customer surveys); employee satisfaction (as measured by employee
surveys); acquisitions or divestitures (in whole or in part); implementation;
production volume levels; recruiting and maintaining personnel; return on
assets; preservation of Company or shareholder value during adverse business
conditions; return on average assets; return on net assets; internal control
achievement or improvement; return on investment capital; gross margin return on
investment; gross margin dollars or percent; insurance renewal goals (premium
savings, coverage improvement or bid improvement); payroll as a percentage of
sales; employee turnover; sales; general and administrative expense; completion
or attainment of measurable objectives with respect to research, development,
commercialization, products, projects, or strategic and operational initiatives;
appreciation in and/or maintenance of the price of the Company's common stock or
any other publicly-traded securities of the Company, if any; market share; gross
profits; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; economic value-added models or equivalent
metrics; comparisons with various stock market indices; and/or reductions in
costs. For any Awards other than Code Section 162(m) Awards, the Compensation
Committee may base or measure performance on any of the above business or
performance criteria or any other performance metric it so chooses.


The foregoing criteria shall have any reasonable definitions that the Committee
may specify, which may include or exclude any or all of the following items as
the Committee may specify: extraordinary, unusual or non-recurring items;
effects of accounting changes; effects of financing activities; expenses for
restructuring or productivity initiatives; other non-operating items; spending
for acquisitions; effects of divestitures; and effects of litigation activities
and settlements.
 
"Performance Goal" means one or more levels of performance as to each
Performance Criteria, as established by the Committee that will result in the
Performance Percentage that is established by the Committee for each such level
of performance.






--------------------------------------------------------------------------------




"Performance Period" means the period over which performance with respect to an
Award is to be measured. Unless otherwise specified with respect to an Award,
the Performance Period will always be a Plan Year.
"Plan Year" means the fiscal year of the Company.
 
3.Eligibility. All present and future Employees shall be eligible to receive
Awards under the Plan.
4.Awards.
(a)The Committee shall determine, in respect of each Award, the Performance
Goals for each Performance Criteria, the maximum bonus payable and such other
terms and conditions applicable to the Award, as determined by the Committee,
not inconsistent with the terms of the Plan. Anything else in this Plan to the
contrary notwithstanding, the aggregate maximum amount payable under the Plan to
any Participant in any Plan Year shall be the lesser of 300% of the
Participant's Base Salary or $2,000,000. In the event of any conflict between an
Award and the Plan, the terms of the Plan shall govern.
(b)The Committee shall establish the Performance Goals for the Company and the
Participants, as applicable, each Performance Period. The Committee shall also
determine the extent to which each applicable Performance Criteria shall be
weighted in determining Awards. The Committee may vary the Performance Criteria,
Performance Goals and weightings from Participant to Participant, Award to Award
and Performance Period to Performance Period.
(c)The Committee shall establish for each Participant the amount(s) payable at
specified levels of performance, based on the Performance Goal for each
applicable Performance Criteria and the weighting established for such criteria.
(d)Except as the Committee otherwise determines and subject to the provisions of
the Plan, with respect to all Code Section 162(m) Awards, the foregoing
determinations shall be established not later than 90 days after the
commencement of the Performance Period (or, in the case of a Performance Period
of less than 12 months' duration, not later than by the end of the first 25% of
such period).
(e)Following the end of each Performance Period, the Committee shall determine
whether, and the extent to which, the Performance Goals were satisfied. All such
determinations regarding the achievement of any Performance Goals shall be made
by the Committee; provided, however, that the Committee may not increase during
a Plan Year the amount of any Code Section 162(m) Award that would otherwise be
payable upon achievement of the Performance Goal or Goals.
(f)Awards shall be paid, in a lump sum cash payment, as soon as practicable
during the first fiscal year that begins after the close of the Performance
Period for which they are earned, but in no event later than the 75th day after
the end of such fiscal year; provided, however, that no Code Section 162(m)
Awards shall be paid except to the extent that the Committee has certified in
writing that the Performance Goals have been met. Notwithstanding the foregoing
provisions of this Section 4(f), the Committee shall have the right to allow
Participants to elect to defer the payment of Awards subject to such terms and
conditions as the Committee may determine; provided, however, that the
Participants' election to defer the payment of Awards must be pursuant to a
Company-adopted nonqualified deferred compensation plan or agreement and must
comply in all respects with Code Section 409A and Treasury Regulations, Rulings
and Notices of the Internal Revenue Service.




--------------------------------------------------------------------------------




(g)Whenever payments under the Plan are to be made, the Company and/or the
Affiliate will withhold therefrom an amount sufficient to satisfy any applicable
governmental withholding tax requirements related thereto.
(h)Nothing contained in the Plan will be deemed in any way to limit or restrict
the Company, any of its Affiliates, or the Committee from making any award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.
5.Administration. The Plan generally shall be administered by a committee (the
"Committee"), which shall be the Compensation Committee of the Board or another
committee appointed by the Board from among its members. Unless the Board
determines otherwise, the Committee shall be comprised solely of not less than
two members who each shall qualify as an "outside director" within the meaning
of Code Section 162(m) and the regulations thereunder. The Committee shall have
general authority to impose any limitation or condition upon an Award the
Committee deems appropriate to achieve the objectives of the Award and the Plan
and, in addition, and without limitation and in addition to powers set forth
elsewhere in the Plan, shall have the following specific authority:
(a)The Committee shall have the power and complete discretion to determine (i)
which Employees shall receive an Award and the nature of the Award, (ii) the
amount of each Award, (iii) the time or times when an Award shall be granted,
(iv) whether a disability exists, (v) the terms and conditions applicable to
Awards, and (vi) any additional requirements relating to Awards that the
Committee deems appropriate.
(b)The Committee may adopt rules and regulations for carrying out the Plan. The
interpretation and construction of any provision of the Plan by the Committee
shall be final and conclusive. The Committee may consult with counsel, who may
be counsel to the Company, and shall not incur any liability for any action
taken in good faith in reliance upon the advice of counsel.
(c)As to any Code Section 162(m) Awards, it is the intent of the Company that
this Plan and any Code Section 162(m) Awards hereunder satisfy, and be
interpreted in a manner that satisfy, the applicable requirements of the
"performance-based compensation exemption" under Code Section 162(m). If any
provision of this Plan or if any Code Section 162(m) Award would otherwise
conflict with the intent expressed in this Section 5(c), that provision to the
extent possible shall be interpreted so as to avoid such conflict. To the extent
of any remaining irreconcilable conflict with such intent, such provision shall
be deemed void as applicable to Covered Employees. To the extent that, even with
such conflicting provision deemed void, the Award will not qualify as exempt
under Code Section 162(m), such Award shall nevertheless continue in effect as
an Award that is unable to qualify for the "performance-based compensation
exemption" under Code Section 162(m). Nothing herein shall be interpreted to
preclude a Participant who is or may be a Covered Employee from receiving an
Award that is not a Code Section 162(m) Award.
(d)The Committee's determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
Awards under the Plan, whether or not such persons are similarly situated.
Without limiting the generality of the foregoing, the Committee shall be
entitled, among other things, to make nonuniform and selective determinations
and to establish nonuniform and selective Performance Criteria, Performance
Goals and the weightings thereof.






--------------------------------------------------------------------------------




6.Change in Control. In the event of a Change in Control of the Company, in
addition to any action required or authorized by the terms of an Award, the
Committee may, in its sole discretion, take any of the following actions as a
result, or in anticipation, of any such event to assure fair and equitable
treatment of Participants: (a) accelerate time periods for purposes of vesting
in, or, except in the case of deferred payments of Awards, receiving any payment
with regard to, any outstanding Award; (b) make adjustments or modifications to
outstanding Awards as the Committee deems appropriate to maintain and protect
the rights and interests of Participants following such Change in Control; or
(c) terminate the Plan. Any such action approved by the Committee shall be
conclusive and binding on the Company and all Participants.
7.Nontransferability of Awards. An Award shall not be assignable or transferable
by the Participant except by will or by the laws of descent and distribution.
8.Termination, Modification, Change. If not sooner terminated by the Board as
provided in Section 6 above or otherwise, no Code Section 162(m) Award may be
made pursuant to this Plan after the first shareholder meeting that occurs in
2017. The Board may terminate the Plan or may amend the Plan in such respects as
it shall deem advisable; provided that, if and to the extent required by the
Code, no change shall be made that changes the Performance Criteria, or
materially increases the maximum potential benefits for Participants under the
Plan, unless such change is authorized by the shareholders of the Company.
Notwithstanding the foregoing, the Board may unilaterally amend the Plan and
Awards as it deems appropriate to cause Awards to meet the requirements of Code
Section 162(m), and regulations thereunder. Except as provided in the preceding
sentence, a termination or amendment of the Plan shall not, without the consent
of the Participant, adversely affect in any material respect a Participant's
rights under an Award previously granted to him.
9.Unfunded Plan. The Plan shall be unfunded. No provision of the Plan or any
Award will require the Company or any of its Affiliates, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor will the Company or any of its Affiliates maintain
separate bank accounts, books, records or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants will have no rights under the Plan other than as unsecured general
creditors of the Company and its Affiliates, except that insofar as they may
have become entitled to payment of additional compensation by performance of
services, they will have the same rights as other employees under generally
applicable law.
10.Liability of Company. Any liability of the Company or an Affiliate to any
Participant with respect to an Award shall be based solely upon the parties'
contractual obligations as set forth in the Plan and the Award. Neither the
Company nor an Affiliate, nor any member of the Board or of the Committee, nor
any other person participating in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken or not taken in good faith
under the Plan. Status as an eligible Employee shall not be construed as a
commitment that any Award will be made under this Plan to such eligible Employee
or to eligible Employees generally. Nothing contained in this Plan or in any
Award (or in any other documents related to this Plan or to any Award) shall
confer upon any Employee or Participant any right to continue in the employ or
other service of the Company or an Affiliate or constitute any contract or limit
in any way the right of the Company or an Affiliate to change such person's
compensation or other benefits.
11.Interpretation. If any term or provision contained herein will to any extent
be invalid or unenforceable, such term or provision will be reformed so that it
is valid, and such invalidity or unenforceability will not affect any other
provision or part hereof. The Plan, each Award and all actions taken




--------------------------------------------------------------------------------




hereunder or thereunder shall be governed by, and construed in accordance with,
the laws of the State of Delaware without regard to the conflict of law
principles thereof.
12.Effective Date of the Plan. The Plan shall be effective as of September 1,
2012 (the "Effective Date") and shall be submitted to the shareholders of the
Company for approval. No Award shall be payable to a Covered Employee until the
Plan has been approved by the shareholders.




